﻿
I wish to extend to you, Sir, the warm congratulations of the Gambian delegation on your election to the high office of President of the forty-third session of the General Assembly. I am sure that with your diplomatic skills and ability, as exemplified by your illustrious career, you will guide the deliberations of this important session to a successful conclusion. In the discharge of your duties you can count on the full co-operation of my delegation.
I should like to take this opportunity to express my delegation's profound thanks and gratitude to Mr. Peter Florin, Deputy Foreign Minister of the German Democratic Republic, for the efficient and businesslike manner in which he conducted the deliberations of the forty-second session of the General Assembly.
Permit me also to pay a special tribute to our indefatigable Secretary-General, Mr. Javier Perez de Cuellar, for his laudable efforts in the promotion of international co-operation and his devotion to the search for peace among nations. The decision of the Nobel Committee to award the 1988 Peace Prize to the United Nations peace-keeping forces deserves our praise and admiration. This well-deserved recognition is also a testimony to the dedication and courage of the thousands of men and women spread around the globe and fully committed to the aims and ideals of the Charter of the Organization. The United Nations family deserves to be congratulated.
Last year at this time, when the forty-second session of the General Assembly convened, the world was still caught in a web of escalating tensions and regional conflicts. In some areas, these conflicts took on higher intensity and wider involvement, fuelled with even more destructive weapons. The cost, both in material and in human terms, became incalculable, and unprecedented since the last World War.
From the heat of the Sahara to the lush greenery of southern Angola, from the Shatt al-Arab waterway to the rugged mountains of Afghanistan and into the plains of Indochina, the principle of the peaceful resolution of disputes became illusive. It seemed as if the world had forgotten the solemn declaration of the United Nations founding fathers that they were determined "to save succeeding generations from the scourge of war". Indeed, conflicts, disputes and a general state of instability continued to prevail. But, at last, there is today a glimmer of hope in the international atmosphere for the resolution of several Long-outs banding conflicts and disputes. In fact, recent developments in many troubled areas have opened up new possibilities for the peaceful settlement of disputes and for co-operative coexistence among nations.
Who would have believed, only a year ago, that during this session we would all be basking in the genuine hope of a more stable world, because of the remarkable achievement of a super-Power agreement actually to destroy a whole class of nuclear weapons? Perhaps, by this act, mankind has finally taken that important first step away from the threat of a nuclear conflict. With the present spirit of co-operation, my delegation is confident that this is just the first step, and that the best is way to come. As the Chinese saying goes, "A journey of a thousand miles starts with a single step."
At their last summit in Moscow earlier this year, President Reagan of the United States and President Gorbachev of the Soviet Union laid a solid foundation for a realistic approach to the question of peace, stability and the reduction of the risk of global conflicts. The whole world notes with satisfaction their determination to prevent the risk of war, whether nuclear or conventional.
As the result of a remarkable series of initiatives and of greater understanding, both super-Powers have contributed greatly to the transformation of the world political situation. The new climate of mutual respect, understanding and dialogue has opened the door to more meaningful advances in the efforts of all nations, especially the super-Powers, to strive for a world without nuclear weapons.
My delegation welcomes the fact that disarmament has been a major theme in world politics during the last 12 months. We remain hopeful that the United Nations will continue to play its rightful role in creating the atmosphere for meaningful dialogue and that all current negotiations on this important issue will be expeditiously and successfully concluded. It is also the hope of my delegation that greater attention will be given to increased security in a wider sense, namely, in the release of human and material resources for redeployment on social and economic programmes for the general welfare of all underprivileged peoples around the world.
In his statement to the third special session of the United Nations General Assembly devoted to disarmament, held in June this year, the President of the Gambia, His Excellency Alhaji Sir Dawda Kair aba Jawara, addressed this issue of the unfortunate competition in the allocation of available resources for armaments and development as follows: "The allocation of massive resources for armaments is simply a major constraint on the development process, as armaments and development both tend to compete for the same limited resources. Given the general global economic and financial crises, reduced military spending could contribute significantly not only to an increased flow of development assistance to developing countries, but also to an improved climate for global economic growth. We should therefore work tirelessly to ensure that the progress made in disarmament results in increased attention to economic and social development matters and in particular to increased assistance to developing countries. Remote as the chances for this may seem at the moment, we should continue to strive for this important transition, and I would urge that the General Assembly give this important question particular attention at this special session." (A/S-15/PV.9, p. 12)
The current climate of peace, of renewed hope and optimism, is not only evident in the search for a more stable and sustainable relationship between the two super-Powers: it has, as we all know, reached the other areas of conflict around the world.
In Afghanistan, foreign troops that have occupied that country for eight years are now withdrawing. We hope that the signing of the Geneva agreements and the total withdrawal of foreign troops will create conditions that will enable the Afghan refugees to return to their country in safety and dignity. In this way, all Afghans can sit together and chart their own destiny without any external influence.
At this juncture, my delegation would like to pay tribute to the positive and responsible attitude adopted by the Government of the Islamic Republic of Pakistan. Despite the threat to its security, which emanated from the presence of foreign troops in neighbouring Afghanistan, the Islamic republic of Pakistan gallantly provided shelter and relief to over 3 million refugees in accordance with universally recognized humanitarian principles.
We have also been following with keen interest the developments in the Gulf region, mainly because of our genuine desire for peace. In fact, as we all know, the President of the Republic of the Gambia, in his capacity as Chairman of the Peace Committee of the Organization of the Islamic Conference, has since 1984 been actively involved in the difficult task of trying to bring an end to the Gulf war and to create better understanding between the brotherly peoples of Iran and Iraq, fortunately, recent developments in the area have generated much optimism. This conflict has caused immense suffering to the populations of the two countries. It is our fervent hope that the cessation of hostilities and the current initiatives of the Secretary-General will lead to an honourable resolution of all the outstanding issues without further delay.
In South-East Asia, we welcome and applaud the initiatives of the Association of South-East Asian Nations (ASEAN), which culminated in the recent Jakarta informal meeting, and its endeavour to find a solution to the Kampuchea n problem. We appeal to all sides concerned to explore all possible avenues for the restoration of the rights of the Kampuchean people, while at the same time ensuring the legitimate interests of all the countries in the region to live in peace with one another.
Our support for the current search for & solution is based on the principle that no country should be permitted to define its security in a way that creates insecurity for others. The presence of foreign troops in Kampuchea and the repeated incursions into Thai territory have heightened tension and posed security problems in the region. It has also transformed a large section of the Kampuchean population into refugees and placed an intolerable burden upon neighbouring countries of first asylum, particularly Thailand.
Like the rest of the international community, the Gambia is committed to the complete withdrawal of foreign forces from Kampuchea, in accordance with the relevant United Nations resolutions. This would allow the Kampuchean people to determine their own future, with the full participation of all Kampuchean.
In the Korean peninsula, we continue to support genuine efforts for the peaceful reunification of North Korea and South Korea, in the best interest of both parties. In this regard, a meaningful dialogue is the key to a lasting solution and must therefore be vigorously pursued. Pending reunification, however, my delegation will support the admission of both North Korea and South Korea to the United Nations, based on the principle of universality.
With regard to the situation in the Middle East, the international community must ensure that the already explosive situation in that area is not immune from the prevailing climate of peace, dialogue and understanding. Developments in the occupied territories over the last few months have proved beyond doubt that the time has come for the prevailing winds of peaceful change to blow in this area. While there is anxiety over the need for all States in the region to live within secure and recognized boundaries, we should admit that it is equally important to emphasize that realization of the legitimate aspirations of the Palestinian people to have a homeland of their own is long overdue. 
We, in the Gambia, will therefore continue to support the Palestinian people in their heroic struggle for an independent homeland. We consider the convening of an international conference, under the auspices of the United Nations, a very important step in the search for a genuine and lasting settlement. But if such a conference is to succeed, it must guarantee the full and effective participation of the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO).
On the question of Cyprus, my delegation will continue to encourage the ongoing contacts and negotiations taking place under the good offices of the Secretary-General. We reiterate our hope that the two communities will continue to co-operate with the Secretary-General with a view to reaching a mutually acceptable political settlement of the problem. In this connection, an arrangement based on the equal rights of both communities could be an ideal solution.
Let me now focus my attention on Africa. As members are aware, we in Africa have just celebrated the Silver Jubilee of our continental organization, the Organization of African Unity (OAU). The celebrations, however, took place at a most critical time in southern Africa. The celebrations also coincided with the tenth anniversary of Security Council resolution 435 (1978) on Namibia, thus serving as a sombre and bleak reminder of the nature of the monstrous regime in Pretoria.
Today, there exists world-wide revulsion against the racist regime in South Africa. However, this widespread international outcry is not due to the international community sudden realizations that apartheid is evil, violent and immoral. This growing international reaction is due to the sustained struggle being waged by progressive and democratic forces inside South Africa itself. It is the internal struggle that made South Africa the focus of attention. But in bringing this about, the people of South Africa and the front-line States have had to make great sacrifices. In spite of the past record, much has been made by the racist regime and its supporters of South Africa's intention to institute reforms in compliance with internationally recognized norms.
If there is any regime that qualifies to have Chapter VII of the Charter invoked, then surely it is this regime whose policies have been rightly and universally declared as a crime against humanity. We must therefore make greater efforts to support the struggle of the South African people by continuing to strive for the application of comprehensive and mandatory sanctions. The international community must find ways and means of adopting further measures designed to impress on the authorities in Pretoria the compelling urgency of dismantling apartheid and creating the structures of democracy in South Africa.
My delegation would also strongly urge the international community to provide the front-line States with such assistance as would guarantee their territorial integrity and independence. We should, however, make sure that such assistance is not simply regarded as an easy alternative to dealing with the root cause of the crises in southern Africa which, as we all know, is South Africa's ever-increasing internal repression and brutality in its futile attempts to perpetuate apartheid.
At the moment, there is steadily mounting optimism with regard to the peaceful settlement of the Namibian question. Naturally, we, in Africa, welcome the series of negotiations that have so far taken place. We hope they will eventually lead to the independence of Namibia, within the framework of Security Council resolution 435 (1978).
On several occasions in the past, hopes have been raised that South Africa would bow to international public opinion and to morality by accepting the provisions of Security Council resolution 435 (1978). Those hopes have been repeatedly thwarted by a defiant South Africa; hence the reason for our cautious optimism. We hope that this time, the international consensus on the illegality and inadmissibility of Pretoria's actions and its several military setbacks in southern Angola will ensure that South Africa stays at the negotiating table.
We all do recall that when the founding fathers of the United Nations drew up the Charter in 1945, they reaffirmed their faith in fundamental human rights and in the dignity and worth of the human person. Besides the Charter, the United Nations has also made clear pronouncements on human rights in many fundamental texts, such as, the Universal Declaration of Human Rights of 1948, the International Covenant on Economic, Social and Cultural Rights of 1966 and the International Covenant on Civil and Political Rights of 1966.
As we commemorate this year the fortieth anniversary of the adoption of the Universal Declaration of Human Rights, let us remember that all these solemn declarations and covenants recognize that freedom from want and fear can be achieved only if conditions ate created whereby everyone enjoys his or her civil and political rights.
The issue of the protection and promotion of basic human rights cannot therefore be separated from the immediate problems of human survival. There is an indissoluble link between the two. Human rights is indivisible and universal, incorporating, as it were, social and economic rights, such as, the right to a decent diet, shelter and access to basic health care and educational facilities.
In view of the widening gap between the universally accepted practices of human rights and the stark realities in many parts of the world, we must make more intensive efforts to defend the rights and dignity of the individual. The Gambia does not wish to interfere in the internal affairs of any State. Our stance on human rights is motivated only by a special concern for the individual and his freedom and dignity. 
It is gratifying to note that specific steps within each region to improve the protection of fundamental rights and freedoms are particularly promising.
In Africa, important decisions have been taken towards the institutionalisation of respect for and protection of human rights in the continent. As this Assembly may be aware, an Organization of African Unity (OAU) Commission on Human and peoples' Rights has now been established and the Gambia's offer to host the headquarters of the Commission has been unanimously accepted by the member States of the OAU. We believe that the confidence and trust which have been reposed in the Government and people of the Gambia are based on our firm and irrevocable commitment to the protection and promotion of human rights, a commitment which is derived from the principles enshrined in both our domestic laws and our foreign policy.
Besides the decision to host the Secretariat of the OAU Commission on Human and Peoples' Rights, we in the Gambia ace currently in the process of establishing a centre for democracy and human rights studies in order further to promote and consolidate our achievements in this area. I hasten to add that the proposed centre will be a non-governmental institution, open to all those who share the Gambia's commitment to democracy, the rule of law and the principles of freedom and the integrity of the individual.
Those are some of the more pressing political issues confronting the international community. Throughout the world there seems to be renewed commitment and hope that these political problems, despite their seeming complexity, will all someday be resolved peacefully.
But if the political climate offers some hope for the future the same cannot be said for the international economic environment. My delegation notes, with a great deal of anxiety, that our current economic crises, which pose no less of a threat to international peace and security, are not being imaginatively and effectively tackled. Notwithstanding the special concern about long-term structural problems, the necessary political will to solve them is regrettably still lacking.
As a result of global recession, unfavourable terms of trade, persistent high interest rates in some developed countries and the increasing cost of debt servicing, most African countries, including the Gambia, have had to put in place a comprehensive package of reform measures in order to remove structural imbalances in our economy and establish a firm footing for recovery and development with growth.
Although there has been marked progress in redressing some major macro-economic and sectoral distortions, much still remains to be done. The Government of the Gambia is fully aware of the hardships and difficulties brought about by these domestic policy reforms, but we continue to show full determination in implementing all measures required for a speedy economic recovery and for laying the foundation for sustained long-term economic growth and prosperity.
However, it is clear that our efforts to help ourselves will fail without a new and substantial flow of financial resources on a concessionary basis. We hope that the international community will give significant support to our efforts, in conformity with the commitments made in the context of the United Nations Programme of Action for African Economic Recovery and Development, adopted in 1986. It will be recalled that this Programme of Action was recently revised and reviewed by the Ad Hoc Committee of the Whole of the General Assembly. My delegation sincerely hopes that at this session the Assembly will decide on the measures for overcoming the shortcomings and constraints that have been identified. 
The root cause of the current economic crisis of the developing countries has been the collapse in commodity prices. According to recent estimates, the cumulative loss for developing countries resulting from the decline in commodity prices relative to those of manufactured goods imported by them between 1980 and 1985 amounted to about $US 50 billion. Such large losses in a period of declining official development assistance emphasizes the need for increased multilateral co-operation generally.
Nor should we lose sight of the fact that developing countries' dependence on primary commodities has remained strong, ranging between 68 per cent and almost 100 per cent. Moreover, in some cases, such as that of the Gambia, one or two primary commodities account for 90 per cent of total exports. The share of primary commodities in gross development product for the developing countries is over 30 per cent, whereas for the developed market-economy countries it is less than 10 pat cent. Consequently, a decline in commodity export earnings has far-reaching implications for us, not only for current account balances but also for fiscal revenues.
One aspect of the African crisis, which could be directly linked to commodity prices and which places a premium upon the need for flexibility and a new approach towards its solution, is the problem of acute external indebtedness. Africa's economic development has been held back by debt more than by anything else.
This, need for an international conference to tackle this problem is becoming even more urgent, It must be fully recognized, however, that despite the debt-relief measures adopted so far by some developed creditor countries the African debt crisis can be solved only if our economies are given the necessary impetus to grow and all debts are converted to grants. In addition to the restructuring of our national economies, the present crisis in Africa has focused attention on the urgent need to take further action on operating and sustaining closer subregional and regional co-operation. It cannot be overemphasized that Africa's future lies in greater co-operation and self-reliance, with a view to ensuring a balanced development, within the framework of our drive towards the total economic emancipation of Africa in consonance with the spirit of the Lagos Plan of Action and the Final Act of Lagos. That is which the Government of the Gambia attaches the greatest importance to our subregional organization, the Economic Community of West African States (ECOWAS).
Amidst rapid economic changes and uncertainties, EOOWAS continues to find effective ways of improving the standard of living of millions of people in our region. In this regard the Gambian President will, in his capacity as the current Chairman of ECOWAS, strive to give new impetus to the implementation of various programmes of subregional organizations, including the EOOWAS Economic Recovery Programme. Still on EOOWAS matters, I should like to take this opportunity to congratulate the United Nations Regional Centre for Peace and Disarmament for Africa for organizing a training programme on conflict resolution, crisis prevention and management and confidence-building among ECOWAS States, in Lome, Togo, from 22 August to 2 September 1988.
The programme provided a forum for communication between senior military and civilian officials of ECOWAS States responsible for issues of peace and security in their countries, especially in the practical skills and expertise needed to prevent and manage conflicts. This approach was seen as helping to break down barriers of mistrust and thereby enhance confidence among EOOWAS States. 
Both military and civilian perspectives are essential in order to have a complete view of the dynamics of problems being analysed and to establish concrete mechanisms in the future for the realization of lasting peace and security in Africa.
As a result of the success of this programme, the desire has been expressed to continue such programmes and to expand them to include other subregions of Africa.
On this important issue of peace and security in Africa it is encouraging to note that the initiatives taken by our leaders to settle the differences between Chad and Libya, Morocco and Algeria and Ethiopia and Somalia are beginning to bear fruit. We whole-heartedly support this approach to the peaceful settlement of disputes between the brother peoples of Africa, based on the spirit and principles of the charter of the Organization of African Unity.
At a time when all our energies are being concentrated on the twin problems of survival and growth, a new and dangerous phenomenon is beginning to cause widespread anxiety and alarm. I am, of course, referring to the totally unacceptable and irresponsible practice of dumping industrial and toxic waste in Africa. The Gambia is one of a number of countries that have been approached, but we have firmly rejected all requests for the disposal of industrial waste in our country. Given the gravity of this situation, we have also enacted very important and stringent laws to prevent the likelihood of any waste-dumping in the Gambia. And, as I have said on another occasion, despite our poverty no amount of money would lead us to agree to mortgage the future of our environment.
Over the years the Gambia has paid special attention to the better management of our environment as we endeavour to improve the standard of living of our people. In fact, about a decade ago the Government of the Gambia issued a special declaration, known as the Banjul declaration, in which we "pledged our untiring efforts to conserve for now and posterity as wide a spectrum as possible of our remaining fauna and flora." Furthermore, following the long period of drought and the relentless encroachment of the desert in cur subregion, we in west Africa must be spared from any further form of environmental degradation.
My delegation would therefore like to support the proposal first made by the Federal Republic of Nigeria, and now accepted as an Economic Community of West African States (ECDWAS) project, for the establishment of a "dump watch", in order that countries which may be subject to the dumping of industrial waste are alerted in good time to enable them to put in place all the precautionary measures necessary to safeguard their environment. The United Nations should set up a special committee that would look into the activities of industrial companies that are guilty of this crime. The countries that have been seductively subjected to the systematic pollution of their environment should also be compensated.
This is the background against which the forty-third session of the General Assembly is convening. Never have there been greater opportunities and possibilities than today for the establishment of a world free of the menace of nuclear conflagration and regional conflicts.
I should like to conclude by reassuring members of the Gambia's deep commitment to the maintenance of international peace and security, as well as to international co-operation for the promotion of the economic and social advancement of all people.
Let us, therefore, through collective action, rededicate ourselves to the lofty ideals and principles enshrined in the Charter of the United Nations if we are to ensure the survival of mankind and preserve peace among nations.
